NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                  KEVIN DUSHAWN GRIFFIN, Petitioner.

                         No. 1 CA-CR 13-0273 PRPC
                              FILED 12-09-2014


    Petition for Review from the Superior Court in Maricopa County
                           No. CR2000-005452

                  The Honorable Peter C. Reinstein, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Kevin Dushawn Griffin, Florence
Petitioner
                              STATE v. GRIFFIN
                             Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Patricia A. Orozco delivered the decision of the Court, in
which Judge Randall M. Howe and Judge Maurice Portley joined.


O R O Z C O, Judge:

¶1            Kevin Dushawn Griffin petitions this court for review from
the dismissal of his petition for post-conviction relief. We have considered
the petition for review and, for the reasons stated, grant review and deny
relief.

¶2            Griffin pled guilty in 2001 to molestation of a child and
attempted molestation of a child, both dangerous crimes against children.
The trial court sentenced him to fifteen years’ imprisonment for molestation
and improperly placed him on a consecutive term of lifetime probation for
attempted molestation. The trial court later corrected the term of probation
to the legal maximum of five years. Griffin now seeks review of the
dismissal of his fourth successive petition for post-conviction relief. We
have jurisdiction pursuant to Arizona Rule of Criminal Procedure 32.9(c).

¶3            Griffin argues his trial counsel was ineffective during plea
negotiations; the trial court should resentence him to a concurrent,
presumptive term of imprisonment for attempted molestation; and his
sentence for molestation of a child should not be a “flat time” sentence, but
that he should be eligible for early release. We deny relief. Griffin could
have raised all of these issues in a prior post-conviction relief proceeding.
Any claim a defendant could have raised in an earlier post-conviction relief
proceeding is precluded. Ariz. R. Crim. P. 32.2.a(2).

¶4            Griffin claims he is entitled to raise his claims of ineffective
assistance in a successive petition for post-conviction relief based on the
Supreme Court decisions of Missouri v. Frye, 132 S. Ct. 1399 (2012), and Lafler
v. Cooper, 132 S. Ct. 1376 (2012), both of which Griffin argues constitute
significant changes in the law. In both cases, the Supreme Court held a
defendant has a right to effective assistance of counsel during the plea
bargain process. Frye, 132 S. Ct. at 1407-08; Lafler, 132 S. Ct. at 1384. In Frye,
the court further held the right to effective assistance includes the right to
have counsel communicate all formal, favorable plea offers to the
defendant. Frye, 132 S. Ct. at 1408. Frye and Lafler are not significant


                                        2
                           STATE v. GRIFFIN
                          Decision of the Court

changes in the law as applied in Arizona. Arizona has long recognized that
the right to effective assistance of counsel extends to the plea bargain
process, and that counsel must adequately communicate all plea offers to
the defendant. State v. Donald, 198 Ariz. 406, 413, ¶¶ 14-17, 10 P.3d 1193,
1200 (App. 2000).

¶5           For the above reasons, we grant review and deny relief.




                                   :gsh




                                    3